Citation Nr: 1533520	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  13-12 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent disabling for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Susco, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In May 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file. 

This appeal was processed using both the "Virtual VA" system and the "Veterans Benefits Management System" paperless claims processing system.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of this electronic record. 
 
 
FINDINGS OF FACT

1.  For the entire rating period on appeal, the Veteran's service-connected PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to depressed mood, feelings of anger, chronic sleep impairment, disturbances of motivation, and difficulty in establishing and maintaining effective work and social relationships. 

2.  For the entire rating period on appeal, the Veteran's service-connected PTSD has been not been manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affective the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish or maintain effective relationships. 

3.  The Veteran is service-connected for PTSD, rated as 50 percent disabling; hearing loss, rated as 10 percent disabling; and residuals of a nasal fracture, rated as noncompensable.  The combined evaluation of the Veteran's service-connected disabilities is 60 percent. 

4.  The weight of the competent, probative, and credible evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  For the entire rating period on appeal, the criteria for an increased rating in excess of 50 percent disabling for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2014). 

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16, 4.25 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased disability rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The RO issued a September 2011 pre-adjudicatory notice letter to the Veteran that met the VCAA notice requirements.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that have been associated with the claims file include VA treatment records, VA examination reports from November 2011 and May 2014, and the Veteran's statements, including testimony at the May 2015 Board hearing.  

The Veteran was afforded VA examinations in November 2011 and May 2014 with respect to his claim for an increased disability rating for PTSD.  When VA undertakes to provide an examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations are found to be adequate for ratings purposes of the issues on appeal.  The VA examiners reviewed the Veteran's psychiatric history and current symptoms, made clinical observations, and rendered opinions regarding the severity of the disability.  In addition, the VA examiners addressed all the relevant rating criteria for rating PTSD, including the functional impact of the Veteran's disability upon his occupational and social functioning.  The Veteran testified regarding psychiatric symptoms in May 2015.  A specific assertion of worsening of symptoms since the May 2014 VA examination was not made.  The Veteran indicated that he was receiving ongoing VA psychiatric treatment.  The Veteran and his representative waived initial RO consideration of any additional VA treatment records.  Additional VA outpatient treatment records, include records of psychiatric treatment, dated up to May 2015 were added to the record.  The Board finds that weight of the evidence does not demonstrate worsening since the last VA examination and another VA examination is not warranted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination 

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duties to notify and assist in the development of the claim. 

Disability Rating Criteria - Laws and Regulations

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§  4.1, 4.2, 4.10 (2014).  
	
In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

VA is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The reasonable doubt doctrine dictates that all symptoms be attributed to the veteran's service-connected disability.  See Mittleider, 11 Vet. App. at 181.  

PTSD is evaluated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 100 percent rating requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  Id. 

A 70 percent rating requires occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships.  Id.

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity, due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing effective work and social relationships.  Id.

A 30 percent disability rating requires occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of an inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, or recent events).  Id.

A Global Assessment of Functioning (GAF) score is a quantifiable assessment of overall functioning used by mental health clinicians that reflects an individual's "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (both citing the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), p. 32 (1994)).  

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094.  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014.  See 80 Fed. Reg. 53, 14308 (March 19, 2015).  The RO certified the Veteran's appeal to the Board in July 2014, and therefore the claim is governed by DSM-IV.

The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice."  See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013).  In this case, however, the Veteran's claim is governed by DSM-IV and DSM-IV was in use at the time the medical entries of record were made.  Thus, the GAF scores assigned remain relevant for consideration in this appeal.

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth edition, p. 46 (1994).  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id at p. 47.  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id. 

When evaluating mental health disorders, the factors listed in the Rating Schedule are simply examples of the type and degree of symptoms, or their effects, that would justify a particular rating; the analysis should not be limited solely to whether a veteran exhibited the symptoms listed in the Rating Schedule.  Rather, the determination should be based on all of a veteran's symptoms affecting his level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  The lists of symptoms under the Rating Schedule are meant to be examples of symptoms that would warrant the disability evaluation, but are not meant to be exhaustive.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Increased Disability Rating for PTSD - Analysis

The Veteran contends that his PTSD has caused more severe symptomatology than that contemplated by the disability rating currently assigned.  Specifically, the Veteran indicates that he experiences significant symptoms of feelings of anger, a desire to be socially isolative, hypervigilance, and difficulty sleeping.  

After a careful review of all the evidence of record, lay and medical, the Board finds that, for the entire rating period on appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating occupational and social impairment with reduced reliability and productivity due to symptoms of depressed mood, feelings of anger, chronic sleep impairment, disturbances of motivation, and difficulty in establishing and maintaining effective work and social relationships, consistent with a 50 percent rating; as such, the Board finds that an increased rating in excess of 50 percent disabling is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

The record contains many treatment records encompassing the Veteran's course of treatment during the appeal period.  While the Veteran's symptoms wax and wane across the appeal period, the Board finds that these records, taken together, describe a consistent picture of symptomatology associated with the Veteran's PTSD.  As such, the Board will summarize the Veteran's treatment records noting the course of the Veteran's depressive disorder symptoms during the appeal period, and any significant deviations during this period.  See Gonzales, 218 F.3d 1378.

An August 2007 VA psychological consultation report indicates that the Veteran reported intrusive thoughts, distressing recollections of traumatic events, increased arousal, recurrent nightmares resulting in sleep impairment, outbursts of anger, difficulty concentrating, and social avoidance and detachment.  The Veteran reported one suicidal attempt by overdose ten years prior, but denied any current suicidal or homicidal ideations.  The Veteran also denied delusions or hallucinations.  The VA clinician noted that the Veteran lived with his wife, with whom he had been married for 36 years, and had four children and nine grandchildren.  The Veteran reported good relationships with his immediate family members.  The Veteran reported being estranged from his mother and younger brother due to matters unrelated to the Veteran's psychological symptoms; however, the strained relationship caused the Veteran distress.  Upon examination, the VA clinician noted: a neat appearance; a friendly manner; average intelligence; rapid and pressured speech; normal orientation in all spheres; normal memory function; a labile affect; good judgment; and no evidence of a thought disorder or disorganized thinking.  The VA clinician noted that the Veteran was currently employed as a truck driver, and had been at the same company for 15 years, but had instances in the past where he was fired for outbursts of anger.  The VA clinician assigned a GAF score of 43.  

Upon VA examination in December 2007, the Veteran reported depression, sleep disturbances, loss of interest in pleasurable activities, recurrent thoughts of Vietnam, nightmares, hyperarousal, hypervigilance, and significant anger problems.  The Veteran reported good relationships with his wife, children, and grandchildren, but reported not having any friends as he does not want to socialize with others.  The Veteran reported enjoying kayaking and staying physically fit, and reported helping with household chores, such as vacuuming and washing floors.  The Veteran denied flashbacks, emotional numbness, a sense of a foreshortened future, and social detachment.  The Veteran also denied suicidal or homicidal ideation, delusions, and hallucinations.  Upon examination, the VA examiner noted: a neat and casual appearance; good hygiene; good eye contact; alertness and orientation in all spheres; an anxious and depressed affect; fair to good insight; fair judgment; fair attention and cooperation; and no indication of serious cognitive impairment.  The VA examiner found no evidence of panic attacks, anxiety, obsessions, psychosis, or mania.  The VA clinician noted that the Veteran was currently employed as a truck driver, and had been at the same company for 15 years, but has had difficulties with outbursts of anger, including a recent incident where he threw something at a co-worker.  The Veteran reported currently drinking four to eight beers per day on average, except when he was stressed out at work, then his consumption increased.  The VA examiner assigned a GAF score of 50.  The VA examiner opined that the Veteran "is still able to work full time at this time; however, his symptoms of PTSD in particularly his anger, is causing moderate difficulties at work due to frequent arguments with coworkers." 

In a March 2008 rating decision, service connection for the Veteran's PTSD was granted.  On the basis of the available evidence, including the August 2007 VA clinician's report and December 2007 VA examination report, an initial disability rating of 50 percent was assigned; the Veteran did not appeal the initial disability rating assigned.    

In September 2011, the Veteran initiated a claim for a TDIU due to his PTSD.  The Veteran indicated that he was fired 20 years prior due to his anger, which resulted in him getting involved in a fight with a co-worker.  The Veteran also indicated that he has frequent anger issues, depression, difficulty sleeping, social isolation, and nightmares that also contribute to difficulties at work.  Finally, the Veteran indicated that his last employer threatened to fire him many times due to his explosive personality.  A claim for a TDIU is a claim for an increased rating, and accordingly, both claims were subsequently developed.  Norris v. West, 12 Vet. App. 413, 420 (1999); see also Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Hurd v. West, 13 Vet. App. 449 (2000); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  

Upon VA examination in November 2011, the Veteran reported intrusive memories and nightmares that have increased since retiring, hyperarousal, hypervigilance, outbursts of anger, difficulty sleeping, and anxiety.  The Veteran reported a good relationship with his wife despite frequent arguments in the early years of his marriage.  The Veteran reported working as a truck driver until two years ago when he was laid off; the Veteran has not sought additional employment as he was 60 years old at the time and planned to retire at age 62.  The Veteran reported drinking alcohol daily, and heavily drinking (up to 15 beers) every third day.  The VA examiner assigned a GAF score of 50, and opined that the Veteran's PTSD is productive of occupational and social impairment with reduced reliability and productivity.  The VA examiner also opined that the nature, frequency, and severity of the Veteran's symptoms remain at approximately the same level as was indicated by the December 2007 VA examination report.  The VA examiner further opined that the Veteran's symptoms were more likely than not productive of a moderate impairment in occupational function and were less likely than not rendering the Veteran unable to secure and maintain substantially gainful employment.  

A February 2013 VA mental health outpatient initial evaluation report indicates that the Veteran reported increased frequency and severity of traumatic nightmares and flashbacks.  The Veteran reported passive, transient suicidal ideation without a specific intent or plan, and endorsed several protective factors.  The Veteran denied homicidal ideation, hallucinations, delusions, or obsessions.  The Veteran reported being fired from one job for throwing a large metal plate at a co-worker who angered him.  The Veteran reported a close relationship with his wife, his four adult children, and his older brother.  Upon examination, the VA clinician noted: intact alertness and orientation in all spheres; an adequately-groomed appearance; a cooperative and reasonable behavior; a speech process of normal rate, rhythm, and tone; a euthymic mood with occasional anxiety; an affect congruent with mood; primarily normal, coherent, and logical thought process with some tangentiality; fair insight; primarily good judgment; and intact memory.  The VA clinician assigned a GAF score of 60.  

In the April 2013 Substantive Appeal (VA Form 9), the Veteran indicated that his PTSD "has totally impacted on my ability to interact in any way with any potential work environment." 

An August 2013 VA psychiatric evaluation report indicates that the Veteran reported increased symptoms since he retired.  Specifically, the Veteran reported nightmares, poor sleep patterns, hypervigilance, and long-standing anger issues.  The Veteran described a history of excessive alcohol use, but reported currently drinking one to two beers per night with dinner. Upon examination, the VA clinician noted: a casual appearance; good eye contact; linear, goal-directed, and future-oriented thought process; spontaneous speech pattern; an "ok" mood; a pleasant, but somewhat anxious affect; fair judgment; and fair insight.  The Veteran denied suicidal or homicidal ideation, and auditory or visual hallucinations.  The VA clinician assigned a GAF score of 55.  

VA treatment records dated between August 2013 and May 2014 reflect an overall improvement in the Veteran's symptoms as compared to the August 2013 VA treatment record.  These treatment records reflect improved mood, less anxiety, a calmer demeanor, and improved judgment and insight; however, these treatment records reflect the Veteran's continued symptoms of anger, difficulty sleeping, intrusive thoughts, and nightmares.  These treatment records uniformly indicate that the Veteran demonstrated: a casual appearance; spontaneous speech process; linear, goal-directed, and future-oriented thought process; pleasant affect; and intact orientation.  The Veteran also consistently denied suicidal or homicidal ideations, and auditory or visual hallucinations.  GAF scores provided during this time period include 55 (September 2013), 60 (October 2013), and 60 (November 2013).  Beginning with treatment notes dated in January 2014, no GAF scores were provided as the VA clinician transitioned from DSM-IV to DSM-5.  

Upon VA examination in May 2014, the Veteran reported increased anxiety, nightmares, anger, and intrusive memories.  The Veteran reported continued use of alcohol as self-medication of PTSD symptoms.  Upon examination, the VA examiner noted the following symptoms: depressed mood; anxiety; chronic sleep impairment; disturbances of motivation and mood; and difficulty in adapting to stressful circumstances.  The VA examiner opined that "there has been a moderate increase in the frequency and severity of the Veteran's PTSD symptoms since last examination"; however, the VA examiner indicated that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.  

VA treatment records dated between June 2014 and May 2015 reflects generally stable symptoms.  Specifically, these treatment records reflect: a casual appearance; spontaneous speech process; linear, goal-directed, and future-oriented thought process; pleasant affect; intact orientation; and good insight and judgment.  However, these treatment records reflect variable symptoms regarding the Veteran's mood and nightmares.  A July 2014 treatment record identifies one incident of passive suicidal thoughts occurring approximately three to four weeks prior, but indicated that the Veteran had no plan, intent, or desire.  The Veteran's mood during this time period has been described as: okay (July 2014), improved (October 2014), variable with periods of anger (February 2015), and mood swings with anger (May 2015).  Similarly, the Veteran's reported frequency of nightmares varied during this time period, from none (July 2014, October 2014, and February 2015), to one to two per month (May 2015).  

During the May 2015 Board hearing, the Veteran testified that he experienced symptoms of anger, hypervigilance, social isolation, suspiciousness, hyperarousal, and difficulty sleeping.  The Veteran testified that while his sleeping difficulty is causing some marital strain, he has a happy marriage to his wife.  The Veteran identified two instances of suicidal ideation: one occurring approximately 15-20 years prior, and one occurring approximately two months prior.  The Veteran further testified that his last employer downsized and closed the building where he worked, and since he was at retirement age, he decided to retire.  The Veteran indicated that he worked as a truck driver because it was an isolative job that would not require a lot of interaction with other people; however, the Veteran indicated that his anger still created problems at work in being able to interact with co-workers.  

In weighing the evidence, the Board finds that for the entire rating period on appeal, the Veteran's PTSD has been manifested by occupational and social impairment with reduced reliability and productivity due to symptoms of depressed mood, feelings of anger, chronic sleep impairment, disturbances of motivation, and difficulty in establishing and maintaining effective work and social relationships, which more closely approximate a 50 percent disability rating.  The Veteran's PTSD has been noted to be uniformly manifested in symptoms of feelings of anger, a desire to be socially isolated, and difficulty sleeping.  In addition, the Veteran has often reported symptoms of intrusive thoughts, nightmares, hypervigilance, and anxiety.  

As noted above, a GAF score must be considered in light of the actual symptoms of a veteran's disorder, which provide the primary basis for the rating assigned.  However, individual GAF scores are not dispositive as to the proper disability level, and must be considered with all the evidence of record.  See Cline v. Shinseki, 26 Vet. App. 18, 28 (2012) (stating that GAF scores, although potentially probative of the level of impairment caused by a mental disorder, "are not dispositive of the proper level of disability."); see also Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The majority of the GAF scores assigned to the Veteran's psychological profile during the rating period on appeal were between 55 and 60.  GAF scores between 51 and 60 indicate moderate symptoms or moderate difficulty in social, occupational, or school functioning.  In this regard, GAF scores primarily between 55 and 60 are consistent with the criteria for a 50 percent rating.  

Therefore, in consideration of all the evidence of record, the Board finds that the Veteran's symptomatology has been relatively consistent across the appeal period and more nearly approximates occupational and social impairment with reduced reliability and productivity.  As such, the Board finds that during the entire rating period on appeal, the Veteran's PTSD has been manifested by symptomatology more nearly approximating the criteria required for a 50 percent disability rating.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.   

The weight of the evidence demonstrates that the criteria for an increased disability rating in excess of 50 percent for the Veteran's service-connected PTSD have not been met for the entire rating period on appeal.  Specifically, during the entire appeal period, the Veteran's PTSD has not been manifested by symptomatology more nearly approximating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affective the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish or maintain effective relationships.  As such, the Board finds that a 70 percent disability rating is not warranted for any time during the appeal period.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

In reviewing the criteria for a 70 percent disability rating and determining whether an evaluation in excess of 50 percent is warranted, the Board finds that the evidence of record does not establish that the Veteran's PTSD manifests in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  Regarding these areas, the Board has fully considered the frequency, severity, and duration of all of the Veteran's psychiatric symptoms with respect to their effect on areas of overall occupational and social functioning.  38 C.F.R. § 4.126(a).  Preliminarily, the Veteran did not attend school during the entire appeal period; therefore, this area is not applicable in the Veteran's case.  

The evidence of record indicates that the Veteran retired from full-time employment in late 2009.  In September 2011, the Veteran initiated a claim for individual unemployability and a claim for an increased disability for his PTSD.  While the Veteran has not been employed at any time during the appeal period, the evidence of record establishes that the Veteran had a deficiency in the area of work prior to his retirement.  Notably, the Veteran reported experiencing outbursts at anger directed at his co-workers, resulting in strained workplace relationships and his preference for isolative work environments.  Additionally, the May 2014 VA examiner indicated that the Veteran demonstrated difficulty in adapting to stressful circumstances, to include work and work-like situations.  

Regarding the area of family relations, the evidence of record establishes that the Veteran does not experience a deficiency in this area.  The evidence of record establishes that the Veteran maintains a happy marriage of more than forty years, maintains positive relationships with his older brother, his children, and his grandchildren.  While the Veteran's relationship with his mother and younger brother had been estranged, the evidence of records establishes that this is due to a matter wholly unrelated to the Veteran's psychological symptoms.  Furthermore, there is some indication that his relationship with his younger brother improved following the death of his mother.  

Regarding the area of judgment, the evidence of record establishes that the Veteran does not experience a deficiency in this area.  The evidence of record has uniformly demonstrated the Veteran's judgment to be intact, described consistently as fair or good.  There is no evidence in the record that the Veteran experiences impaired impulse control, impaired executive functioning and planning, or impaired self-awareness.  While the Veteran has used alcohol, at times excessively, as a method of self-medication, VA treatment records consistently indicate the Veteran's desire to moderate his alcohol intake.  

Regarding the area of thinking, the evidence of record establishes that the Veteran does not experience a deficiency in this area.  The evidence of record has uniformly demonstrated the Veteran's thinking processes and content to be intact, described consistently as appropriate, logical, goal-directed, and future-oriented.  Regarding thought process, there is no evidence in the record that the Veteran experiences loosely associated thinking, or circumstantial thinking.  While the February 2013 VA mental health outpatient initial evaluation report noted some tangentiality to the Veteran's thought process, the VA clinician noted a thought process that was primarily coherent and logical.  As this notation is the only instance of a disordered thought process, the Board finds the frequency, severity, and duration of a tangential thought process to not be consistent with a 70 percent disability rating

Regarding thought content, there is no evidence in the record that the Veteran experiences delusions, obsessions, or otherwise distorted thinking, such as illogical, obscure or irrelevant thinking.  The Veteran reported one occasion of suicidal ideation during the appeal period, indicating altered thought content.  This occasion has been described as passive suicidal thoughts with no clear intent, desire, or plan.  Given that the Veteran reported one instance of suicidal thoughts across the four-year appeal period, and that VA clinicians have not found the Veteran to be at high risk of self-harm, the Board finds the frequency, severity, and duration of suicidal ideations to not be consistent with a 70 percent disability rating.  

Regarding the area of mood, the evidence of record establishes that the Veteran does experience a deficiency in this area.  The evidence of record demonstrates that the Veteran's mood has varied across the appeal period, but has frequently been described as depressed, angry, and anxious.  

In addition to the areas specifically listed under the criteria for a 70 percent disability rating, the Board finds that the evidence of record does not establish deficiencies in other areas, such as appearance, attitude, perception, cognition, speech, and insight.  Regarding the area of appearance, the Veteran's appearance has been consistently described as casual and appropriate; there is no evidence of a disheveled appearance or an inability to maintain basic personal hygiene.  Regarding the area of attitude, the Veteran's attitude has been consistently described as pleasant and cooperative.  Regarding the area of perception, there is no evidence of hallucinations or psychoses.  Regarding the area of cognition, the Veteran has been consistently described as alert, oriented in all spheres, and as having an intact memory; there is no evidence of altered alertness, disorientation, or significant memory impairment.  Regarding the area of speech, the Veteran's speech pattern has been consistently described as normal and non-pressured; there is no evidence of alterations in tone, rhythm, or rate.  Regarding the area of insight, the Veteran's insight has been consistently described as fair or good.  

Therefore, in consideration of the frequency, severity, and duration of the Veteran's symptoms and their effect on the Veteran's overall occupational and social functioning, the Board finds that the Veteran's PTSD does not manifest in an occupational and social impairment with deficiencies in most areas.  Based on the above, the Board finds that the symptomatology associated with the Veteran's PTSD does not more nearly approximate the criteria for a 70 percent rating at any time during the appeal period.  38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411.  

In arriving at these conclusions, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno, 6 Vet. App. at 469.  In this case, however, the competent medical evidence, which offers detailed specific specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds that the weight of the evidence is against a disability rating in excess of 50 percent for the Veteran's PTSD at any point during the appeal period.  As the preponderance of the evidence is against the claim for an increased disability rating, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors included "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extraschedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or the "combined effect" of multiple service-connected disabilities that result in a "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presentation demonstrates a disability profile that is not adequately captured by the schedular ratings for the service-connected disabilities.  

The Board finds that the symptomatology and impairment caused by the Veteran's PTSD are specifically contemplated by the schedular rating criteria (General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130), and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings.  In this case, considering the lay and medical evidence, the Veteran's PTSD has been manifested in depressed mood, feelings of anger, chronic sleep impairment, disturbances of motivation, and difficulty in establishing and maintaining effective work and social relationships.  The levels of occupational and social impairment are also explicitly part of the schedular rating criteria.  

The GAF scores in the DSM-IV are incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all of the Veteran's PTSD symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.  There remains no PTSD symptom or impairment that is not explicitly contemplated by the schedular rating criteria, or rated like or similar to the schedular rating criteria, and that has not been considered in the overall assessment of occupational and social impairment as reflected by the GAF scores assigned, which the Board has weighed and considered in determining the appropriate ratings to assign in this case for the respective periods.  

Further, the Veteran has not asserted, and the evidence of record has not suggested, any combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  As such, and in the absence of exceptional factors associated with the Veteran's PTSD, the Board finds that the Rating Schedule is adequate to evaluate the Veteran's current disability profile and symptomatology.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Thun, 22 Vet. App. at 115-16; Johnson, 762 F.3d 1362; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Entitlement to a TDIU - Laws and Regulations

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16(a).  In calculating whether a veteran meets the schedular criteria, disabilities resulting from common etiology or a single accident, or disabilities affecting a single body system, are considered one disability.  Id.  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  Id.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  VAOPGCPREC 75-91 (Dec. 17, 1991).  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  Id. 

The Court has also held that a veteran's advancing age and non-service-connected disabilities may not be considered in the determination of whether a veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other veterans with the same disability rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and maintain employment.  Thus, the question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 363. 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Finally, the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a) (2014); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  


Entitlement to a TDIU - Analysis

The Veteran contends that he is entitled to a TDIU because he is unable to secure and follow substantially gainful employment due to his service-connected disabilities.  Specifically, the Veteran contends that his PTSD symptoms, particularly his feelings of anger and a desire to be socially isolated, render him unemployable.  The Veteran has not contended that any other service-connected disability, either alone or in combination with his PTSD, contributes to his unemployability.  

Evidence of record indicates that the Veteran completed nine years of schooling prior to his military service.  Following service separation, the Veteran successfully completed a General Educational Development program, and worked primarily as a truck driver.  The record indicates that the Veteran retired from full-time employment in late 2009.  Since 2009, the Veteran has not sought additional employment.  

The Veteran is service-connected for PTSD, rated as 50 percent disabling; hearing loss, rated as 10 percent disabling; and residuals of a nasal fracture, rated as noncompensable.  The combined evaluation of the Veteran's service-connected disabilities is 60 percent.

The combined schedular rating criteria for consideration of a TDIU under 38 C.F.R. 
§ 4.16(a) are not met because the Veteran does not have one service-connected disability with an evaluation of at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent with one disability rated at 40 percent.  However, a TDIU evaluation can still be awarded if it is established by the evidence of record that service-connected disabilities have rendered the Veteran unable to secure and follow substantially gainful employment.  If this is established, the case is to be sent to the Director of Compensation and Pension for extraschedular consideration.  See 38 C.F.R. §§ 3.340(a), 3.341(a), 4.16(b).

After a review of all the evidence, the Board concludes that the weight of the evidence demonstrates that a TDIU is not warranted for any period, in that the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to his service-connected disabilities.  

The Veteran has consistently reported difficulty in the work setting, particularly in his interactions with co-workers.  The Veteran has described that he experiences frequents bursts of anger that often result in verbal and, in one instance, physical aggression.  The Veteran described an instance where he was fired from a job after he threw a large metal object at a co-worker.  The Veteran reported that he worked for his last employer for 15 years, but that this employer threatened to fire him on multiple occasions due to his explosive personality.  At the May 2015 Board hearing, the Veteran indicated that he was fired from his last job when his employer closed the building where he worked and relocated the business.  An October 2011 statement from the Veteran's previous employer indicates that the Veteran was not working due to a reduction in the employer's workforce.  

While the December 2007 VA examination is not included in the rating period on appeal, the VA examiner made opinions as to the effect of the Veteran's PTSD symptoms on his occupational functioning.  As adjudicated above, the Board has found the Veteran's current symptomatology consistent with the initial disability rating assigned; therefore, the Board finds the December 2007 VA examiner's opinions relevant to the issue of entitlement to a TDIU.  Following VA examination, the VA examiner opined that the Veteran's PTSD symptoms, particularly his anger, were causing moderate difficulties at work due to frequent arguments with co-workers.  The VA examiner also opined that the Veteran's related alcohol use and depression were not impacting his work functioning.  

Following VA examination in November 2011, the VA examiner opined that the Veteran's PTSD symptoms were more likely than not resulting in a moderate impairment of occupational functioning and thus less likely than not rendering his unable to secure and maintain substantially gainful employment.  The VA examiner also opined that the Veteran's alcohol use was less likely than not impairing his occupational functioning or preventing him from securing and maintaining substantially gainful employment.  The VA examiner concluded that the Veteran's PTSD symptomatology was productive of occupational impairment with reduced reliability and productivity.  While the May 2014 VA examiner opined that the Veteran's symptoms had worsened since the November 2011 VA examination, the May 2014 VA examiner also concluded that the Veteran's PTSD symptomatology was productive of occupational impairment with reduced reliability and productivity.  

In consideration of all the evidence, lay and medical, the Board finds the weight of the evidence is against a finding that the Veteran is unable to secure or follow substantially gainful employment due to his PTSD.  The evidence of record indicates that the Veteran had frequent arguments with co-workers, and would resort to verbal or, on rare occasion, physical aggression.  However, the Veteran maintained steady employment with the same employer for 15 years prior to his retirement in an occupation that was isolative in nature and required infrequent social interactions.  All three VA examiners indicated that the Veteran's symptoms resulted in a moderate impact on his occupational functioning, which the November 2011 and May 2014 VA examiners indicated resulted in reduced reliability and productivity.  

In arriving at this conclusion, the Board has carefully considered the lay assertions of the Veteran.  The Board acknowledges the Veteran's reports that his PTSD has resulted in feelings of anger and a desire to be socially isolative, which results in some degree of occupational impairment; however, the weight of the evidence does not establish that his PTSD renders his unemployable.  Likewise, the evidence of record does not establish that the Veteran is rendered unemployable due to any of his other service-connected disabilities.  

For these reasons, the Board finds that the weight of the competent and credible evidence demonstrates that the criteria for a TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to an increased rating in excess of 50 percent disabling for PTSD is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
K. J. Alibrando 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


